Citation Nr: 0825924	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-06 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for inflammatory 
arthritis of the right 1st through 4th fingers, currently 
rated 10 percent disabling.

2.  Entitlement to an increased rating for inflammatory 
arthritis of the left 2nd through 4th metacarpal phalangeal 
joints, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated 10 percent 
disabling.

5.  Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently rated 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently rated 10 percent 
disabling.


7.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated 10 percent 
disabling.

8.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder, currently rated 10 percent 
disabling.

9.  Entitlement to a compensable rating for right 5th finger 
fracture residuals.

10.  Entitlement to a compensable rating for degenerative 
joint disease of the feet.

11.  Entitlement to a compensable rating for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1961 to November 
1965.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

The claims were remanded by the Board in July 2007 so that 
additional development of the evidence could be conducted.  

The Board observes that, while service connection was 
initially granted the veteran for Reiter's disease 
("multiple joints") in May 1966, in February 2005 a 
Decision Review Officer separately evaluated each joint 
affected by Reiter's syndrome.  


FINDINGS OF FACT

1.  The veteran's inflammatory arthritis of the right 1st 
through 4th fingers is manifested by subjective complaints of 
pain and stiffness; objectively, there is no evidence of any 
exacerbations as an active process nor has limitation of 
motion to a compensable degree been demonstrated.

2.  The veteran's inflammatory arthritis of the left 2nd 
through 4th metacarpal phalangeal joints is manifested by 
subjective complaints of pain and stiffness; objectively, 
there is no evidence of any exacerbations as an active 
process nor has limitation of motion to a compensable degree 
been demonstrated.

3.  The veteran's right and left knee degenerative changes 
are characterized by objective evidence of degenerative 
arthritis and limitation of motion.  There is no evidence of 
instability, ankylosis, subluxation, locking, joint effusion, 
or crepitus.


4.  The objective medical evidence shows that in both the 
veteran's right and left hips, flexion of the thigh is not 
limited to 30 degrees, and abduction is not limited, with 
motion lost beyond 10 degrees.  

5.  The objective evidence reveals painful and limited motion 
of both shoulders, but there is no showing of limitation of 
either arms at shoulder level due to the service-connected 
degenerative joint disease.  

6.  The veteran's right fifth finger does not exhibit 
extremely unfavorable ankylosis.

7.  The veteran's bilateral degenerative joint disease of the 
feet has been productive of complaints of foot pain; 
objectively, tenderness and marked limitation of motion have 
been demonstrated.

8.  The veteran's duodenal ulcer is manifested by mild 
symptoms that are usually controlled by medication.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for inflammatory arthritis of the right 1st through 
4th fingers have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 
5002, 5229, 5230 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for inflammatory arthritis of the left 2nd through 4th 
metacarpal phalangeal joints have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Codes 5002, 5229, 5230.

3.  The criteria for a disability rating in excess of 10 
percent for right knee degenerative joint disease have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5257, 
5260, 5261.


4.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5257, 
5260, 5261.

5.  The criteria for a disability rating in excess of 10 
percent for right hip degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5252, 
5253.

6.  The criteria for a disability rating in excess of 10 
percent for left hip degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5252, 
5253.

7.  The criteria for a disability rating in excess of 10 
percent for right shoulder degenerative joint disease have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 
5201.

8.  The criteria for a disability rating in excess of 10 
percent for left shoulder degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5201.

9.  The criteria for a compensable rating for right 5th 
finger fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Codes 5257, 5230.

10.  The criteria for a 20 percent disability rating for 
degenerative joint disease of the feet have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a, Codes 5002, 5003, 5271, 5284.

11.  The criteria for a 10 percent disability rating for 
duodenal ulcer are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April and October 
2003 correspondence and a February 2005 statement of the case 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for increased ratings regarding 
his numerous service-connected disorders.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
March 2006 correspondence provided adequate notice of how 
effective dates are assigned.  The March 2006 correspondence 
also informed the claimant of the need to submit all 
pertinent evidence in his possession.  

The claims were subsequently readjudicated in a January 2008 
supplemental statement of the case.   While the appellant did 
not receive full notice prior to the initial decision or 
prior to the issuance of the February 2005 statement of the 
case, after pertinent notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  Indeed, the claimant was 
provided the opportunity to present pertinent evidence, and 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication, and the notice provided rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice. 



Factual Background

The veteran essentially contends that the disability ratings 
currently assigned to his various service-connected 
disabilities (mostly related to Reiter's syndrome) do not 
reflect the current level of disability.  See VA Form 21-4138 
dated in January 2003.

Service connection for Reiter's disease ("multiple joints") 
was established in a May 1966 rating decision; a 40 percent 
disability evaluation was assigned.  Service connection was 
also granted at that time for duodenal ulcer (10 percent 
disabling) and for right fifth finger fracture 
(noncompensably disabling).  The veteran did not express 
disagreement after being notified in June 1966.  A March 1972 
rating decision recharacterized the veteran's Reiter's 
disease as atrophic arthritis; the duodenal ulcer disorder 
was noted to be rated at that time as noncompensable.  The 
veteran later sought increased ratings in January 2003, 
claiming that the disorders had increased in severity.  As 
noted in the INTRODUCTION, in February 2005 a decision review 
officer separately evaluated each joint affected by Reiter's 
syndrome.  

A December 1971 VA orthopedic examination shows complaints of 
recurrent swelling and pain in various joints.  The affected 
joints included the cervical spine, right ankle, left wrist, 
and bilateral fingers.  Reiter's syndrome was diagnosed.  

The report of a December 1971 gastrointestinal examination 
shows a diagnosis of duodenal ulcer.  The veteran was well 
nourished, without anemia or jaundice.  No abdominal 
tenderness was exhibited.  He weighed 196 pounds.

A January 2003 VA outpatient treatment record includes a 
diagnosis of bilateral degenerative joint disease of the 
hips, but relatively unobtrusive symptomatology.

The report of a VA orthopedic examination dated in April 2003 
shows that the veteran complained of joint pain, mostly in 
his hips and left shoulder.  Trigger fingers were also 
painful.  The veteran also complained of weakness in his 
upper and lower extremities, which he claimed to be 
associated with fatigability and lack of endurance following 
any exertional activity.  He complained of stiffness and 
swelling of the joints, especially the distal finger joints.  
The examiner commented that X-ray findings showed more 
disease in the left lower extremity joints, as compared to 
the right.  While the veteran was noted to be unstable, his 
legs neither gave out nor locked.  After 10 minutes of 
walking, the veteran had both upper and lower extremity joint 
pain.  The veteran gave a history of flare-ups with cold and 
wet weather; hot summers helped reduce the symptoms.  The 
veteran was reported to wear orthotics in both shoes due to 
his chronic right ankle, with its decreased range of motion 
and inflamed instep.  History of left shoulder surgery was 
also noted.  No dislocation or recurrent subluxation was 
reported.  The inflammatory arthritis, occurring 40 years 
earlier, was noted not to have re-inflamed.  The joint 
disability and progressive pain had, noted the examiner, 
worsened over that period of time.  

Examination revealed the veteran to be well nourished, 
weighing 217 pounds.  Right knee flexion from 0 to 130 with 
no pain was shown; left knee range of motion was 0 to 120 
degrees, also with no pain.  Bilateral internal and external 
hip movement rotational testing was limited by pain.  The 
veteran complained of chronic right proximal foot enlargement 
over the past 15 years.  No peripheral edema or signs of 
inflammation were noted.  November 2002 X-ray examination was 
reported to show bilateral degenerative joint disease of the 
hips, left greater than the right.  An osteophyte formation 
at the right first interphalangeal joint with adjacent 
erosive-appearing changes and similar findings at the right 
"DIP" (distal interphalangeal) was reported to be seen in 
Reiter's.  November 2002 rheumatoid factor testing was noted 
to be negative.  The examination report also noted that a 
March 2003 rheumatology clinic note included diagnoses of 
degenerative joint disease status post inflammatory arthritis 
from Reiter's syndrome and of degenerative joint disease 
secondary to Reiter inflammatory arthritis.  Examination also 
showed a markedly decreased eversion and inversion of the 
bilateral ankles, right worse than left.  Markedly decreased 
dorsiflexion and plantar flexion of the feet was also 
reported, worse on the right.  The examiner supplied a 
diagnosis of upper and lower extremity degenerative joint 
disease Reiter inflammatory arthritis, service-connected, 
progressive, with moderate functional impairment manifested 
by limited ambulation, limited strength in upper and lower 
extremities, and progressive pain with exertion.  

A June 2003 addendum to the above-discussed April 2003 VA 
examination shows that the veteran complained of multiple 
joint-related symptoms.  These included left shoulder aches, 
which did not limit activities; upper and lower joint aches 
and pains exacerbated by cold and wet weather; bilateral hip 
pain, exacerbated by weight bearing; ipsilateral knee pain 
brought about by right or left hip pain; and bilateral dorsal 
foot pain.  The veteran did not complain of range of motion 
problems affecting his shoulders.  Following examination of 
the veteran, wherein complaints of pain were mostly reported 
concerning the veteran's left shoulder and bilateral hips, 
the examiner provided diagnoses of concur with rheumatology 
assessment of osteoarthritis bilateral hips with history of 
long inflammation with Reiter's and chronic painful right 
dorsal foot consistent with chronic documented ganglion.

June 2003 VA X-ray reports concerning examination of the 
bilateral shoulder and feet include diagnoses of, 
respectively, no acute/traumatic right or left process.  

The report of a November 2003 VA hand, thumb, and fingers 
examination is also noted to have addressed the veteran's 
service-connected duodenal ulcer disorder.  The veteran 
reported bleeding episodes while in the military but no 
additional hospitalization for bleeding since his 1965 
separation.  He was noted to be taking Rabeprazole and to be 
on a proton pump inhibitor for about 10 years now.  He 
complained of only intermittent epigastric pain occurring 
about once every two months.  He denied passing dark red 
blood in his stool, and reported that an "EGD" 
(esophagogastroduodenoscopy) did not show active bleeding, 
only scarring.  A recent complete blood count test reportedly 
showed only a slightly decreased hematocrit at 39.8 percent.  
The veteran was currently asymptomatic.  The supplied 
diagnosis was duodenal ulcer, currently on Rabeprazole, no 
evidence or history of further bleeding since service 
discharge.  The examiner added that the veteran was as likely 
as not to be on chronic proton pump inhibitor treatment if he 
remained on NSAIDS (nonsteroidal anti-inflammatory drugs) 
and/or steroid treatment for his Reiter's syndrome.  

Concerning his right fifth finger fracture, the veteran 
denied postservice treatment.  He did complain of constant 
pain and progressive deformity since he fractured the finger 
during his military service.  Increased flare-ups were also 
cited.  The veteran also complained of stiffness with 
associated decreased grip strength.  Examination showed a 10 
degree radial deviation at the 5th "MCP" 
(metacarpophalangeal) joint and a tingly sensation at the 5th 
MCP.  Range of motion of 5 degrees extension and 60 degrees 
of flexion was reported.  In addition, "DIP" (distal 
interphalangeal) joint motion from 0 to 90 degrees, and 
"PIP" (proximal interphalangeal) joint of 0 to 10 degrees 
was reported.  Additional loss was not noted in the course of 
the examination, and the examiner added that additional loss 
would likely occur with Reiter's syndrome exacerbations.  The 
supplied diagnosis was fracture of the 5th digit status post 
treatment with a cast, no evidence of current fracture.  The 
examiner commented that the veteran's symptoms were more 
likely a result of his Reiter's syndrome than the fracture he 
incurred while in the military.

Private medical records dated in 2004 show a diagnosis of 
left shoulder anterior impingement syndrome (February); and 
examination findings of decreased left shoulder tenderness 
over the supraspinatus tendon, increasing functional range of 
motion, and mildly positive impingement sign (June).  

Review of a September 2004 VA rheumatology clinic treatment 
record shows a many year history of reactive arthritis 
(Reiter's syndrome).  The veteran weighed 217 pounds.  A two-
month history of worsening joint pains, worse in the knees, 
ankles, and elbows was reported.  Active synovitis was 
diagnosed.  The examiner commented that the process was not 
easily defined, and that the veteran may have reactive 
arthritis.  

A VA rheumatology outpatient follow up note, dated later in 
September 2004, includes a diagnosis of possible reactive 
arthritis, but no active synovitis.  

A January 2006 letter from a private physician indicates that 
the veteran's Reiter's arthritis causes him severe pain and 
impairment, especially in the hands, feet, knees, and hips.  
He opined that this disorder amounted to a significant 
competitive employment disadvantage for the veteran.  

The veteran was afforded a VA orthopedic examination in March 
2006.  The examiner commented that the vetern had more 
degenerative arthritis than inflammatory arthritis.  The 
veteran was taking Oxycodone daily as needed for pain.  He 
complained of daily pain with intermittent daily flare-ups.  
Flare-ups were noted to occur mostly in his hips, knees, and 
feet.  He also complained of left shoulder constant pain and 
stiffness.  The veteran noted that he took early retirement, 
after working 30 years with a telephone company, because of 
his multiple joint pains.  The veteran attributed his 
unsteady gait mostly to his hip pain.

Examination showed the veteran to walk slow, but with no 
significant limping.  He had difficulty placing his 
fingertips in the palmar crease on the left hand and there 
was about .5 to 1 centimeter (cm.) gap between the fingertips 
and palmar crease when the veteran was asked to make a 
complete grip.  The veteran's right hand grip was possible to 
completion, though the movements were stiff.  Bilateral 
interphalangeal joint tenderness was noted.  Right shoulder 
range of motion was within normal limits without pain.  Left 
shoulder range of motion findings showed active and passive 
flexion and abduction limited to 143 degrees with discomfort 
and stiffness.  Internal rotation limited to 70 degrees with 
pain.  Knee examination showed bilateral swelling.  Left knee 
flexion from 0 to 110 degrees, right knee flexion from 0 to 
115 degrees.  No knee instability was evident.  Hip range of 
motion findings were as follows:  left hip abduction limited 
to 35 degrees, adduction limited to 25 degrees, flexion 
limited to 95 degrees, external rotation limited to 40 
degrees, and internal rotation was limited to 30 degrees.  
Right hip abduction limited to 35 degrees, adduction limited 
to 25 degrees, flexion limited to 95 degrees, external 
rotation limited to 25 degrees, and internal rotation was 
limited to 25 degrees.  Extension was limited to 10 degrees 
bilaterally.  Right foot tenderness was observed.  

The examiner commented that the veteran had a history of 
Reiter's syndrome and a clinical picture of degenerative 
joint disease.  The examiner added that the veteran, with 
repetitive use of an involved joint, would likely develop 
increased pain which could cause additional loss of range of 
motion as well as functional impairment to a mild to moderate 
degree on a temporary basis.  The use of nonsteroidial anti-
inflammatory medications, noted to cause stomach discomfort, 
had been discontinued.  

The veteran was most recently afforded a VA orthopedic 
examination in August 2007.  The report noted that any body 
part affected by Reiter's syndrome was to be examined.  The 
veteran mentioned that pain medications taken for joints 
affected by his Reiter's syndrome often bothered his stomach.  
He complained of constant pain affecting all of his thumbs 
and fingers, with flare-ups (stiffness and weakness) with 
damp, cold weather.  He also complained of pain affecting his 
shoulders, knees, hips, feet, and toes.  The veteran reported 
that he took early retirement because of his inability to 
keep up with the physical requirements of his job.  He 
mentioned that he could no longer mow his lawn.  

Examination showed the veteran walked with a decreased rate, 
with no gait abnormalities.  He used a cane in his left hand.  
Hand examination revealed no gross swelling except for his 
right lateral fifth finger MCP, which had a firm slightly 
mobile swelling.  Grip strength was mildly decreased 
bilaterally.  No palmar abnormalities were observed.  Range 
of motion and function of all fingers were significantly 
decreased with and without repetition as a result of pain and 
stiffness.  The veteran was slow to oppose both thumbs to his 
fingers.  Finger grip strength was reduced.  A half inch gap 
was present between the tip of his thumbs and his fingers.  
The veteran reported daily hand pain with flare-ups 
associated with activity.  He denied redness, rash, skin 
breakdown, or discharge.  Bilateral shoulder range of motion 
was reported as follows:  forward flexion -- zero to 150 
degrees, abduction - zero to 150 degrees, external rotation - 
zero t 80 degrees, and internal rotation - zero to 80 
degrees.  Pain was elicited at all end points.  Weakness was 
described as the major functional limitation affecting the 
shoulders.  Bilateral hip examination was noted to show good 
flexion, but decreased range of motion on internal and 
external rotation.  Pain was described as the major 
functional limitation affecting the shoulders.  Feet 
examination showed bilateral tenderness at the second PIP 
joint, with no swelling.  A bony prominence was noted on the 
dorsal aspect of the right foot at the midtarsal level.  Pain 
on palpation was demonstrated.  Objective evidence of painful 
motion of the feet was present, without edema, instability, 
or weakness.  Concerning the veteran's feet, pain was 
described as being the major functional limitation.  
Degenerative changes were also reported as to the DIP and PIP 
joints of the right foot.  Bilateral knee examination 
revealed no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement.  Flexion was from 
0 to 120 degrees, with pain at 120 degrees.  Normal to full 
extension was reported.  Pain was considered by the examiner 
as the major functional impairment of the knees.  The 
examiner supplied a diagnosis of polyarthralgia, mild 
enthesopathy consistent with the diagnosis of reactive 
arthritis.  X-ray examination was additionally noted to 
confirm changes consistent with inflammatory arthritis.  

The veteran was also afforded a VA stomach/duodenum 
examination in August 2007.  The examiner observed that 
recent endoscopy testing was negative for any active 
bleeding.  He weighed 204 pounds.  However, scarring in the 
esophagus and duodenum were noted.  The veteran was noted to 
be currently anemic with low iron.  The veteran denied any 
nausea, vomiting, abdominal pain, or jaundice.  Duodenal 
ulcer, currently on proton pump inhibitor without additional 
melena was diagnosed.  The examiner commented that the 
veteran needed the proton pump inhibitor medication on a 
daily basis, especially given his use of Motrin that he took 
for his Reiter's syndrome.  The examiner added that, as a 
result, the veteran had moderate to severe impairment.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the instant 
claims seeking higher ratings, the Board must consider which 
diagnostic code or codes are most appropriate for application 
in the veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The veteran's service-connected Reiter's syndrome, may be 
rated under Diagnostic Code (Code) 5002 by analogy to 
rheumatoid arthritis in one of two ways.  As an active 
process, with constitutional manifestations associated with 
active joint involvement, and totally incapacitating, a 100 
percent rating is warranted.  If the manifestations are less 
than criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods a 60 percent rating 
is warranted.  If there are symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year, a 40 percent rating is 
warranted.  If there are one or two exacerbations a year in a 
well-established diagnosis, a 20 percent rating is warranted.

In the alternative, such a disorder may be rated on the basis 
of chronic residuals such as limitation of motion.  For 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate Codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note:  
The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.

The Board initially notes that the veteran does not have 
constitutional symptoms, weight loss, anemia (attributable to 
the Reiter's syndrome) or impairment of health so as to 
warrant rating the disorder as a single entity as an active 
process.  In the present case, rating the disorder based on 
chronic residuals such as limitation of motion of individual 
joints will provide the highest overall rating.  Accordingly, 
the Board will review the ratings on that basis.

In addition, degenerative arthritis established by X-ray 
findings will also be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint(s) involved.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted- 
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Code 5229.

Limitation of motion of the ring and little finger:  Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Code 5230.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II.

Given the disability evaluations assigned the veteran's 
bilateral knee disorder, potentially additional applicable 
Codes provide ratings as follows.  If flexion of the knee is 
limited to 45 degrees, a 10 percent rating is in order.  If 
flexion of the knee is limited to 30 degrees, a 20 percent 
rating is in order.  38 C.F.R. § 4.71a, Code 5260.

If extension of the knee is limited to 10 degrees, a 10 
percent rating is in order.  If extension of the knee is 
limited to 15 degrees, a 20 percent rating is in order.  38 
C.F.R. § 4.71a, Code 5261.

Code 5257 pertains to other impairment of the knee.  Under 
this provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Code 5252 provides a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating 
where flexion is limited to 10 degrees.  Code 5253 provides a 
10 percent evaluation when there is limitation of abduction 
of the thigh such that the legs cannot be crossed or there is 
limitation of rotation such that it is not possible to toe 
out more than 15 degrees.  A 20 percent rating requires 
limitation of abduction with motion lost beyond 10 degrees.  
See 38 C.F.R. § 4.71a.

Under Code 5201, a 20 percent evaluation is assigned for 
limitation of major or minor arm motion at shoulder level.  
When there is limitation of motion midway between the side 
and shoulder level (between 45 and 90 degrees) a 20 percent 
rating is again warranted for minor arm limitation of motion, 
and a 30 percent rating is warranted for major arm limitation 
of motion.  The next highest evaluation for major arm 
limitation of motion, the maximum 40 percent rating, is 
assigned for limitation of motion of the arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

The veteran's right 5th finger disability has been rated, in 
part, under Code 5227, which contemplates ankylosis of the 
ring or little finger.  Under Code 5227, a noncompensable 
evaluation is warranted for unfavorable or favorable 
ankylosis of the little finger.  The Rating Schedule also 
indicates that where the little finger is ankylosed, VA may 
consider whether the disability is analogous to amputation, 
or whether the disability results in the limitation of motion 
of other digits, or otherwise interferes with the overall 
function of the hand.  38 C.F.R. § 4.71a, Code 5227.  In this 
regard, amputation of the littler finger warrants a 10 
percent evaluation without metacarpal resection at the 
proximal interphalangeal joint, or proximal thereto.  A 20 
percent evaluation is warranted with amputation of the little 
finger with more than one half of the bone lost.  38 C.F.R. 
§ 4.71a, Code5155.

Code 5230, also utilized by the RO to evaluate the veteran's 
right little finger fracture residuals contemplates 
limitation of motion of the ring or little finger.  38 
38 C.F.R. § 4.71a, Code 5230.  Under this Code, a 
noncompensable evaluation is warranted for any limitation of 
motion of the little finger.  Accordingly, Code 5230 cannot 
serve as a basis for an increased rating in this case.

Code 5284 rates impairment resulting from other foot 
injuries.  According to this Code, evidence of moderate 
residuals of a foot injury warrants the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.71a.  The next 
higher evaluation of 20 percent requires evidence of 
moderately severe residuals of a foot injury.  Id.  The 
highest rating allowable pursuant to this Code, 30 percent, 
requires evidence of severe residuals of a foot injury.  Id.  
Actual loss of use of the foot will be evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Note following Code 
5284.

Under 38 C.F.R. § 4.71a, Code 5271, a 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle 
and a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle.

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Rating Schedule at 38 C.F.R. § 4.114.  Ratings 
under Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  38 
C.F.R. § 4.114.  A single evaluation will be assigned under 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Duodenal ulcer disease is evaluated pursuant to Code 7305, 
which mandates a 60 percent rating for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Code 7305.

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31.

Analysis

Inflammatory Arthritis of the Right 1st Through 4th Fingers 
and of the Left 2nd through 4th Metacarpal Phalangeal Joints

The RO has rated both the veteran's inflammatory arthritis of 
the right 1st through 4th fingers and of the left 2nd through 
4th metacarpal phalangeal joints under Code 5002, where, 
under the facts of this case, such a disorder may be rated on 
the basis of chronic residuals such as limitation of motion.  

Based on the aforementioned medical evidence, a rating higher 
than 10 percent is not warranted for these affected fingers.  
The medical evidence does not show that the range of motion 
of the left and right individual digits is limited to a 
compensable level.  See 38 C.F.R. § 4.71a, Codes 5229 and 
5230.  Although in the course of the April 2003 VA 
examination limited motion of the left hand fingers was 
documented, and while acknowledging that at the August 2007 
VA examination right hand grip strength was mildly decreased, 
as was range of motion of all of the veteran's fingers, the 
veteran's hand and fingers are encompassed as a group of 
minor joints, and are rated on parity with major joints.  38 
C.F.R. § 4.14, 4.45(f).  As a group of minor joints, each 
hand is entitled to the 10 percent evaluation but not the 
higher 20 percent evaluation pursuant to Code 5003.  The 
evidence does not show X-ray evidence of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating episodes, in either the left or right hand.  
38 C.F.R. § 4.71a, Code 5003.  Further, there is no evidence 
of any exacerbations as an active process nor has limitation 
of motion to a compensable degree been demonstrated.


Degenerative Joint Disease of the Right and Left Knees

The veteran's right and left knee degenerative joint disease 
disorders have each been rated as 10 percent disabling 
pursuant to Codes 5002 and 5003.

In addition to the applicable laws and regulations cited 
above, VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel has stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Code 5257 or 5259 is 
also entitled either to a separate compensable evaluation 
under Code 5260 or 5261, if the arthritis results in 
compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.

VA General Counsel has also held that separate ratings may be 
assigned under Code 5260 and Code 5261 for disability of the 
same joint.  VAOPGCPREC 9-2005 (September 17, 2005).

With respect to the veteran's right and left knee disorders, 
both manifested by degenerative joint disease, an increased 
disability rating is not warranted for either disorder.  The 
veteran's knee disorders are each rated as 10 percent 
disabling under Codes 5002 and 5003.


In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected right and/or left 
knee degenerative joint disease, the Board also considered 
rating criteria based on limitation of motion and knee 
disabilities found in Codes 5260 and 5261, also under 38 
C.F.R. § 4.71.  The Board notes that 38 C.F.R. §§ 4.40 and 
4.45 require the Board to consider a veteran's complaints of 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  Thus, in 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Unfortunately, the 
evidence does not support the assignment of a rating in 
excess of 10 percent based on limited and painful motion.

The above-cited pertinent medical evidence shows that in 
April 2003 slight limitation of flexion motion was discerned 
bilaterally, with no complaints of pain.  The Board is 
mindful that flare-ups were reported in March 2006, and that 
mild bilateral swelling and slight limitation of motion was 
also noted bilaterally at that time.  The Board also finds 
pertinent VA examination findings from August 2007 where 
essentially normal clinical; findings were reported, without 
complaints of pain.  Based on this evidence, the Board finds 
that, at worst, neither of the veteran's service-connected 
knees approached the requisite level of severity to be 
assigned a compensable rating for limitation of motion.  
Thus, the veteran is not entitled to an increased based upon 
limitation of flexion or to a separate rating due to loss of 
extension of the right or left knee.  38 C.F.R. § 4.71a, 
Codes 5260 and 5261.

Additionally, the veteran's right and left knee disabilities, 
do not warrant a separate disability rating under the 
provisions of  Code 5257 pertaining to other impairment of 
the knee because none of the examinations noted any 
subluxation or lateral instability. In March 2006, there was 
no evidence of instability and McMurray's testing was 
negative.  Also, in August 2007 there was no evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent each for the veteran's right and 
left knee disorders properly reflects the veteran's 
disability picture.

Degenerative Joint Disease of the Right and Left Hips

The veteran's degenerative joint disease of the right and 
left hips are each rated as 10 percent disabling pursuant to 
Codes 5002 and 5003.  The applicable criteria for limitation 
of motion of the hip and thigh are found in the above-cited 
Codes 5252 and 5253.

Here, the medical evidence does not show that the criteria 
for a rating in excess of 10 percent for arthritis in either 
hip are met.  In the March 2006 VA examination report, hip 
range of motion findings were as follows:  left hip abduction 
limited to 35 degrees, adduction limited to 25 degrees, 
flexion limited to 95 degrees, external rotation limited to 
40 degrees, and internal rotation was limited to 30 degrees.  
Right hip abduction limited to 35 degrees, adduction limited 
to 25 degrees, flexion limited to 95 degrees, external 
rotation limited to 25 degrees, and internal rotation was 
limited to 25 degrees.  Extension was limited to 10 degrees 
bilaterally.  

Also, in the course of the August 2007 VA examination 
bilateral hip examination was noted to show good flexion, but 
decreased range of motion on internal and external rotation.  
Clearly, these examination clinical findings do not go to 
support a showing of either limitation of flexion of the 
right or left thigh to 30 degrees or impairment of either 
thigh with limitation of abduction, motion lost beyond 10 
degrees.  


The Board has reviewed the entire record and concludes that 
ratings higher than 10 percent are not warranted for either 
hip.  The medical evidence does not show that the criteria 
for ratings of 20 percent have been shown, even when 
considering the extent to which motion is limited by pain.

Degenerative Joint Disease of the Right and Left Shoulders

The veteran is rated as being 10 percent disabled for each of 
his right and left shoulder disorders (degenerative joint 
disease).  He is so rated under 38 C.F.R. § 4.71a, Codes 5002 
and 5003.  

Here, based upon the facts of this case, an increase to a 20 
percent rating based upon limitation of motion of the arm is 
warranted, under Code 5201, when motion is limited to 
shoulder level.  As noted, the normal range of motion of the 
shoulder is forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  The Board also notes that, 
under the laws administered by VA, a distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.

On VA examination in March 2006 right shoulder range of 
motion was normal, without complaints of pain.  Left shoulder 
range of motion was limited to 143 degrees of flexion, and 70 
degrees of internal rotation.  The Board does acknowledge 
complaints of bilateral pain in the course of the VA August 
2007 examination; however, as noted above, the range of 
motion findings are not near severe enough to warrant a 
rating in excess of 10 percent, for either shoulder.  

There is simply no additional medical evidence to support the 
veteran's claim for a rating in excess of 10 percent for his 
service-connected right and/or left shoulder.  At no time 
does the evidence of record show that the motion of either 
arm has been limited to shoulder level due to the disabled 
shoulder.  There is, therefore, no evidence to support a 20 
percent rating under Code 5201.  


There has also not been a showing in the medical evidence of 
an increase in disability or decrease in function during 
painful episodes to warrant a higher evaluation than the 10 
percent currently assigned.  Application of the regulations 
that provide for consideration generally of pain, 
fatigability, and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 
4.59, do not warrant an increase in disability rating.  There 
is also no evidence of flare-ups warranting an increased 
rating because of additional disability during them.  See 
DeLuca.  Consequently, the veteran does not present a 
disability picture matching or more nearly approximating a 
rating higher than 10 percent under 38 C.F.R. § 4.71a, Codes 
5002, 5003, and 5201 for his bilateral service-connected 
shoulder disorders.  

Right 5th Finger Fracture Residuals

The veteran's service-connected right 5th finger fracture 
residuals have been rated by the RO under Codes 5227 and 
5230.  See 38 C.F.R. § 4.71a.  

In this case, comprehensive review of the complete medical 
record shows that a compensable rating is not warranted.  The 
applicable rating criteria only provide a noncompensable 
evaluation for any limitation of motion of the little finger, 
no matter how severe.  The veteran's right little finger is 
not ankylosed.  Moreover, favorable ankylosis would only 
warrant a noncompensable rating under rating criteria.  There 
is certainly no basis for finding the severity of the 
veteran's right little finger disability is equivalent to 
extremely unfavorable ankylosis or amputation.  The Board 
further notes that the veteran's right 5th finger disability 
does not result in limitation of motion of other digits or 
interference with the overall function of the hand.  
Accordingly, a compensable evaluation is not warranted.  


Degenerative Joint Disease of the Feet

The RO has rated the veteran's degenerative joint disease of 
the bilateral feet as noncompensably disabling pursuant to 
Code 5002 and 5003.  The rater is to evaluate based on 
limitation of motion of the part affected, as arthritis, 
degenerative.

Only one Code in the Rating Schedule addresses limitation of 
foot motion.  Specifically, Code 5271, pertains to limitation 
of ankle motion.

Under Code 5271, a 10 percent disability rating is warranted 
where the evidence demonstrates moderate limitation of 
motion.  A 20 percent is to be assigned where marked 
limitation of motion is found.  Additionally, when evaluating 
musculoskeletal disabilities, the Board must consider 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca.

In the present case, a VA examination in April 2003, while 
not indicated the applicable specified degrees figures, 
characterized the range of motion of the feet as indicative 
of "markedly decreased" dorsiflexion and plantar flexion.  
In addition to limitation of motion, the objective findings 
also reveals, most recently in the coursed of the veteran's 
August 2007 VA examination, bilateral tenderness of the feet.  

The above findings demonstrate marked limitation of motion 
consistent with a 20 percent evaluation under Code 5271.  
While a 20 percent rating is found to be appropriate, an 
evaluation in excess of this amount is not warranted.  
Indeed, there is no showing of severe bilateral foot injury 
to justify a 30 percent evaluation under Code 5284.  In so 
finding, the Board has considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability or incoordination.  


The overall evidence, as detailed above, also fails to 
support a 30 percent rating under Code 5284, for severe foot 
injury.  Again, the findings of foot pain are recognized. No 
other evidence of record shows functional limitation 
warranting the higher evaluation.

In conclusion, the evidence supports an evaluation of 20 
percent, but no higher, for degenerative joint disease of the 
feet.  In reaching this conclusion, the evidence is at least 
in equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duodenal Ulcer

Concerning the veteran's instant claim, whereupon he seeks a 
compensable rating for his duodenal ulcer (rated by the RO 
under Code 7305), resolving all doubt in the veteran's favor, 
the Board finds that a 10 percent evaluation is warranted 
pursuant to Code 7305 based on a mild ulcer with recurring 
symptoms once or twice a year.  The Board finds particular 
probative the VA examination findings from August 2007 (while 
acknowledging that the veteran denied any nausea, vomiting, 
abdominal pain, or jaundice) at which time the examiner, in 
observing that the veteran needed to be on his current proton 
pump inhibitor medication on a daily basis, especially given 
his use of Motrin that he took for his Reiter's syndrome, 
opined that, as a result, the veteran had moderate to severe 
impairment.  

The preponderance of the evidence, however, is against the 
assignment of a disability rating in excess of 10 percent for 
the veteran's duodenal ulcer.  The veteran reports no 
significant current digestive symptoms at present.  The 
evidence does not show severe symptoms two to three times a 
year averaging at least 10 days in duration or with 
continuous moderate manifestations as required for a 20 
percent or higher rating under Code 5305.


In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims (with the 
exception of the claim concerning 	joint disease of the feet 
and duodenal ulcer), the doctrine is not for application.  
Gilbert.  


ORDER

Entitlement to a rating in excess of 10 percent for 
inflammatory arthritis of the right 1st through 4th fingers 
is denied.  

Entitlement to a rating in excess of 10 percent for 
inflammatory arthritis of the left 2nd through 4th metacarpal 
phalangeal joints is denied.  

Entitlement to rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right hip is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left hip is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right shoulder is denied.  

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left shoulder is denied.  

Entitlement to a compensable rating for right 5th finger 
fracture residuals is denied.  


A 20 percent rating is granted for degenerative joint disease 
of the feet, subject to the laws and regulations governing 
the payment of monetary awards.  

A 10 percent rating is granted for duodenal ulcer, subject to 
the laws and regulations governing the payment of monetary 
awards.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


